Order issued July 29, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-01487-CR
                       ________________________________________

                       CHARDONDRA DEVEUN JONES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee


                                        ORDER

                 Before Chief Justice Wright and Justices Brown and Stoddart

       Based on the Court’s opinion of this date, we GRANT the February 26, 2015 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Chardondra Deveun Jones, TDCJ No. 1962130, Murray Unit, 1916 North Hwy. 36 Bypass,

Gatesville, Texas, 76596.



                                                    / Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE